Citation Nr: 0735733	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  99-13 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative spondylosis and degenerative disc 
disease of the lumbar spine with history of low back pain and 
muscle spasms, prior to December 7, 2006.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative spondylosis and degenerative disc 
disease of the lumbar spine with history of low back pain and 
muscle spasms, since December 7, 2006.

3.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.

4.  Entitlement to service connection for a skin disorder 
other than pseudofolliculitis barbae.

5.  Entitlement to service connection for mild spondylosis of 
C5-C6.

6.  Entitlement to service connection for chronic thoracic 
back pain, including as due to undiagnosed illness.

7.  Entitlement to service connection for a disorder 
manifested by chronic pain in the shoulders, including as due 
to undiagnosed illness.

8.  Entitlement to service connection for a disorder 
manifested by chronic pain in the elbows and knees, including 
as due to undiagnosed illness.

9.  Entitlement to service connection for a disorder 
manifested by paresthesias in the forearms and hands, 
including as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to March 
1989 with the United States Army National Guard.  He was also 
ordered to active duty from November 1990 to June 1991 and 
during that time served in Southwest Asia in support of 
Operation Desert Shield/Storm.



The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied claims for service 
connection for a skin disorder, mild spondylosis of C5-C6, 
chronic thoracic back pain, a disorder manifested by chronic 
pain in the elbows, shoulders, and knees, and a disorder 
manifested by paresthesias in the forearms and hands.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in 2001 for further development.  Subsequently, the 
veteran appealed the initial ratings assigned for his low 
back and allergic rhinitis disabilities in rating decisions 
dated in October 2005 and March 2006, respectively.  In a 
February 2007 the RO granted a higher initial evaluation of 
20 percent for the veteran's low back disorder as of December 
7, 2006; however, higher initial ratings for that disability 
remain on appeal.

Based on the evidence developed since the remand, the Board 
has separated the shoulder claim from the elbow and knee 
claims.  As a result the shoulder claim is now listed 
separately on the second page and will be addressed 
separately in this decision.

The Board notes that the veteran never perfected his appeal 
by filing a substantive appeal as to the issues of higher 
initial evaluations for service-connected prostatitis and 
pseudofolliculitis barbae.  The issues of entitlement to 
service connection for muscle spasms in the back, chronic 
lumbar pain, allergic rhinitis, sinusitis, and a psychiatric 
disorder were all granted during the pendency of this appeal; 
therefore, they will not be addressed in this decision.

The issues of entitlement to service connection for mild 
spondylosis of C5-C6, chronic thoracic pain, and chronic pain 
in the shoulders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to December 7, 2006, the veteran's service-
connected degenerative disc disease of the lumbar spine was 
manifested by slight limitation of motion; and there is 
nothing in the record to suggest that he had moderate 
intervertebral disc syndrome with recurrent attacks; or 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion in a standing position; or symptoms of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician of at 
least 2 weeks a year.

2.  Since December 7, 2006, the veteran's service-connected 
degenerative disc disease of the lumbar spine is manifested 
by severe limitation of motion without ankylosis; and there 
is nothing in the record to suggest that he had pronounced 
intervertebral disc syndrome with findings like absent ankle 
jerk, or periods of acute signs or symptoms of intervertebral 
disc syndrome that required bed rest prescribed by a 
physician, and treatment by a physician of at least 6 weeks a 
year.

3.  The veteran's allergic rhinitis resulted in cysts or 
polyps.

4.  The veteran does not currently have a skin disorder other 
than pseudofolliculitis barbae.

5.  The evidence does not relate a disorder manifested by 
pain in the elbows and knees with an undiagnosed illness as a 
result of service in the Southwest Asia Theater during the 
Persian Gulf War, or otherwise associate it with military 
service.

6.  Electrodiagnostic studies show that the veteran has 
bilateral tardy ulnar nerve palsy. 

7.  The evidence does not relate a disorder manifested by 
paresthesias in the forearms and hands with an undiagnosed 
illness as a result of service in the Southwest Asia Theater 
during the Persian Gulf War, or otherwise associate it with 
military service.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for degenerative 
disc disease of the lumbar spine, prior to December 7, 2006, 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  Since December 7, 2006, the criteria for an evaluation of 
40 percent, but no higher, is warranted for the service-
connected degenerative disc disease of the lumbar spine.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291, 5292, 5293, 5295 (2003).

3.  The criteria for a 30 percent rating for allergic 
rhinitis have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6522 (2007).

4.  A skin disorder other than pseudofolliculitis barbae was 
not incurred in or aggravated by service, nor is it shown to 
be due to undiagnosed illness as a result of service in the 
Southwest Asia Theater during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).

5.  A disability manifested by pain in the elbows and knees 
was not incurred in or aggravated by service, nor is it shown 
to be due to undiagnosed illness as a result of service in 
the Southwest Asia Theater during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).

6.  A disability manifested by paresthesias in the forearms 
and hands was not incurred in or aggravated by service, nor 
is it shown to be due to undiagnosed illness as a result of 
service in the Southwest Asia Theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial rating claims

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Because the veteran is appealing the initial assignment of 
his disability ratings, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at 
the decisions in this case, the Board has considered the 
requirements of Fenderson.  

Rating in excess of 10 percent for lumbar spine disorder 
prior to December 7, 2006

The veteran argues that a disability rating in excess of 10 
percent is warranted for his service-connected low back 
disorder prior to December 7, 2006.  Having carefully 
reviewed all the evidence of record in light of the 
applicable law, the Board has determined that a higher 
disability evaluation is not warranted for this period.  

When the veteran filed his claim, disability ratings for the 
low back provided that a 20 percent rating was warranted 
where there was moderate limitation of motion of the lumbar 
spine, or moderate intervertebral disc syndrome with 
recurring attacks, or lumbosacral strain with muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.

Consideration of 38 C.F.R. § 4.40 (consider "functional 
loss" "due to pain"), and 38 C.F.R. § 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability) is also required in this case.  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Prior to December 7, 2006, the evidence of record does not 
show that any of the rating criteria for a 20 percent rating 
were met.  A 1998 VA examination report noted no more than 
mild limitation of motion.  The veteran had essentially full 
flexion and right and left rotation of the lumbar spine with 
mild loss of lateral flexion.  There was no pain going 
through the ranges of motion.  X-ray of the lumbar spine was 
normal.  There was no muscle spasm on examination; however, 
the veteran reported such spasms after prolonged sitting, 
standing, or running.  The only positive neurological finding 
was back pain with straight leg raising at 45 degrees.

A March 2003 VA examination revealed similar complaints and 
findings.  Range of motion was essentially full.  The 
examiner noted no pain with movement or muscle 


spasms.  Muscle strength, and motor and sensory examinations 
were all normal.  2002 X-rays revealed mild degenerative 
spondylosis and degenerative disc disease; however, X-rays 
taken in August 2004 were read as normal.  

An increased rating is not warranted based on the old 
regulations.  There was no evidence of moderate 
intervertebral disc syndrome with recurring attacks.  In 
fact, the X-ray studies were negative.  Likewise, there was 
no clinical evidence of muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  Further, the limitation of motion of the 
lumbar spine was, at most, slight, even with consideration of 
DeLuca factors.  While the veteran reported problems with 
prolonged sitting and standing, these factors alone do not 
warrant a higher evaluation for limitation of motion as they 
are outweighed by the negative evidence, namely, the negative 
clinical findings on two separate VA examinations regarding 
pain on movement, swelling, deformity, atrophy, instability 
of station, and disturbance of locomotion.  Further, there 
was no significant evidence of low back treatment during the 
appeal.

The spine regulations were revised during the appeal period.  
The creation of Diagnostic Code 5243 was effective September 
26, 2003.  See Schedule for Rating Disabilities; The Spine, 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004)).  Regulatory 
amendments cannot be applied prior to their effective date.  
38 U.S.C.A. § 5110(g) (West 2002).  

Under the general rating formula for back disorders effective 
in 2003, a 20 percent rating is warranted where forward 
flexion is greater than 30 degrees but not greater than 
60 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The evidence, noted above, does not show that the veteran's 
low back disorder was of sufficient severity to warrant a 20 
percent rating under the amended regulations, 


even with consideration of the DeLuca factors.  This is so 
because the clinical evidence showed findings of full forward 
flexion (90 degrees) without significant pain during two VA 
examinations.  In addition, the combined range of motion was 
205 degrees in 1998 and was 275 degrees in 2003.  Both 
examinations reveal combined ranges of motion significantly 
greater than the 120 degrees required for a 20 percent 
rating.  Further no muscle spasm was observed in the clinical 
setting.  Also, the 2003 examiner found the veteran's gait 
unremarkable, found no curvature of the spine, and noted 
normal posture. 

The preponderance of the evidence weighs against a finding of 
more significant functional loss due to pain as the veteran 
has sought treatment only once or twice for back pain since 
he filed his claim, and he has been able to obtain and retain 
gainful employment as a firefighter and paramedic.  

The new regulations provide that the veteran's disability 
could alternately be assessed under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  Under this formula, intervertebral disc syndrome 
can be evaluated on the basis of the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 20 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least two 
weeks in a year.  An "incapacitating episode" is defined as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician".  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria provide that when 


evaluating intervertebral disc syndrome on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated using the criteria from the most appropriate 
orthopedic diagnostic code(s), and neurologic disabilities 
are to be evaluated separately using the criteria from the 
most appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (2).  The term "chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so".  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), 
Note (1).  

A review of the medical evidence does not reveal that prior 
to December 7, 2006, bed rest was prescribed by a physician 
and treatment by a physician was warranted for a total of at 
least two weeks in a given year.  The veteran testified that 
his major impairments due to his service-connected back 
problems included moderate to severe pain and sensations of 
tightness and stiffness with pain radiating down both legs.  
The clinical evidence does not reveal that the veteran 
manifests neurologic disabilities due to his service-
connected back disorder which would warrant a higher rating.  
Neuralgia, neuritis, and paralysis of the nerves, including 
the sciatic nerve, provide for a range of disability ratings.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

Overall, the medical evidence reveals that the veteran does 
not have a significant neurological component to his service-
connected lumbar spine disability which could provide the 
basis for an increased rating.  During an October 2006 VA 
neurological examination the veteran reported tingling and 
numbness in his feet and pain radiating from the back to the 
lower extremities.  Physical examination revealed full 
strength and reflexes in the lower extremities and sensation 
with monofilament, although pin prick and light touch 
sensation was decreased.  EMG/NCV testing was negative for 
evidence of radiculopathy.  While distal left posterior 
tibial neuropathy was found on electrodiagnostic testing, the 
examiner noted that it was less likely than not due to the 
veteran's lumbosacral spine abnormality due to the lack of 
evidence of radiculopathy and the fact that the abnormality 
of the tibial nerve can have other etiology.  

For the reasons explained above, the evidence does not 
support the assignment of a schedular evaluation in excess of 
10 percent at any time prior to December 7, 2006.

Rating in excess of 20 percent for lumbar spine disorder 
since December 7, 2006

The veteran argues that a higher disability rating is 
warranted for his service-connected low back disorder since 
December 7, 2006.  Having carefully reviewed all the evidence 
of record in light of the applicable law, the Board has 
determined that a 40 percent disability evaluation, but no 
higher, is warranted for this period.  

The veteran's low back disorder is currently assigned a 20 
percent disability evaluation for the period beginning 
December 7, 2006, under Diagnostic Code 5242.  38 C.F.R. 
§ 4.71a (2007).  Under the general rating formula for back 
disorders, a 40 percent rating is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less.  

Applying Diagnostic Code 5242 for the applicable period, a 
higher rating, to 40 percent, is warranted.  The veteran's 
range of motion of the lumbar spine more nearly approximates 
30 degrees or less of forward flexion, one of the criterion 
which, when satisfied, warrants a 40 percent rating.  The 
veteran's December 2006 VA examination report noted that the 
veteran had 30 degrees forward flexion.  

The 40 percent rating granted in this decision is the maximum 
schedular rating under the regulations for limitation of 
motion of the lumbar spine absent ankylosis, which has not 
been demonstrated in this case.  Where the veteran is in 
receipt of the maximum evaluation due to limitation of 
motion, as here, 38 C.F.R. §§ 4.40 and 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

The evidence reveals that the veteran's service-connected 
lumbar spine disability does not more nearly approximate the 
criteria necessary for a rating in excess of 40 percent under 
Diagnostic Code 5243.  With regard to evaluating the 
disability based on total duration of incapacitating episodes 
over the past 12 months, the new criteria provide that a 60 
percent evaluation is warranted if incapacitating episodes 
have a total duration of at least six weeks in a year.  

There is no evidence of incapacitating episodes which have a 
total duration of at least six weeks or a combination of 
orthopedic and neurologic manifestations to warrant a higher 
rating.  A review of the medical evidence does not reveal 
that since December 7, 2006, bed rest was prescribed by a 
physician and treatment by a physician was warranted for a 
total of six weeks.  During his December 2006 VA examination 
the veteran reported that twice in the last year he had a 
period of incapacitation where his physician prescribed bed 
rest and physical therapy.  Private medical evidence dated in 
November 2005 reveals that the veteran was prescribed 
physical therapy for lumbar strain; however, bed rest was not 
required.  The examining physician opined that the veteran 
could return to work immediately on temporary alternative 
duty with restrictions on bending, lifting and 
pushing/pulling.

The evidence does not reveal that the veteran otherwise 
manifests neurologic disabilities due to his service-
connected back disorder which would warrant a higher rating.  
The October 2006 VA neurologic examination did not attribute 
significant neurological disability to the service-connected 
low back disorder.  Also, the December 2006 VA examination 
report which provided neurological assessment found full 
strength in the lower extremities, and deep tendon reflexes 
of 2+ bilaterally.  

For the reasons explained above, the evidence supports a 
higher rating of 40 percent, but no higher, for the veteran's 
service-connected low back disorder since December 7, 2006.  

Rating for allergic rhinitis

The veteran asserts that a higher rating is warranted for his 
allergic rhinitis which is currently rated noncompensably 
disabling under Diagnostic Code 6522.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
of record supports a higher rating of 30 percent for allergic 
rhinitis.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis 
warrants a 10 percent rating when there are no polyps but 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A higher 30 
percent rating is warranted when there are nasal polyps.  38 
C.F.R. § 4.79, Diagnostic Code 6522.

Private treatment records dated in 1995 reveal that the 
veteran had a nasal polyp or cyst that was surgically removed 
in October 1995.  He testified in 1999 that he still had 
nasal drainage.  An October 2002 computer tomography scan of 
the sinuses, reviewed by a VA physician in May 2003, revealed 
that the veteran had retention cysts in both maxillary 
sinuses.  

A March 2004 private medical record to assess sleep apnea 
noted that the nares were without polyps.  An April 2003 MRI 
of the brain revealed small polyps or mucus retention cysts 
in the maxillary sinuses.  A January 2006 VA treatment record 
noted that the veteran had bogginess of the nasal mucosa and 
diagnosed chronic allergic rhinitis in addition to his 
service-connected chronic sinusitis.  

In July 2006 the veteran sought private medical treatment to 
address chronic micropurulent rhinorrhea and the history of 
intranasal polyposis which had persisted despite medical 
management.  The veteran complained of chronic drainage and 
productive cough.  The assessment was likely recurrent 
intranasal polyposis.  As there is documented evidence of 
recurring cysts or polyps in both nasal passages, an 
increased evaluation, to 30 percent, for allergic rhinitis is 
warranted.  

A 30 percent rating is the maximum schedular rating under 
Diagnostic Code 6522 for allergic rhinitis.  Therefore, the 
Board has considered whether referral for extraschedular 
rating is necessary. 38 C.F.R. § 3.321(b)(1).  Criteria which 
warrant extraschedular consideration include evidence of 
frequent hospitalization or marked interference with 
employment associated with the service-connected disability.

The Board does not find, however, that referral for 
consideration of an extraschedular rating is warranted 
because the preponderance of the medical 


evidence reveals that the veteran's service-connected 
allergic rhinitis disability did not cause marked 
interference with employment or frequent periods of 
hospitalization. 

Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes:  (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317.  The Board notes that the 
statutory delimiting date is different than the regulatory 
date.  

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the 


Southwest Asia Theater of operations during the Persian Gulf 
War."  The "Southwest Asia Theater of operations" includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.117(d)(1) and (2) (2007).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3) (2007).

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317 (a)(4) (2007).

"For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness . . . include, but are not limited to: (2) signs or 
symptoms involving skin. . . (4) muscle pain; (5) joint pain 
. . . ."  38 C.F.R. § 3.317(b) (2007).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(2007).

Among other things, a "qualifying chronic disability" 
includes (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
C.F.R. § 3.317(a)(2)(i) (2007).

Skin disorder other than pseudofolliculitis barbae

The veteran contends that service connection is warranted for 
a skin disorder other than his service-connected 
pseudofolliculitis barbae.  He asserts that that his current 
skin problems are due to exposure to "anti-nerve agent 
pills" in service.  Service records also indicate that the 
veteran may have served in an area where there was exposure 
to a very low level of nerve agents.

The veteran was diagnosed in service with pediculosis pubis.  
After service he was diagnosed by private physicians twice 
with tinea cruris, once with dermatitis, and once with an 
allergic rash.  During his August 1998 VA examination, a skin 
rash was noted, and the diagnosis was possible eczema.  He 
testified during his 1999 hearing that he develops small 
bumps, primarily on his arms and legs, which then dry up and 
itch.  His symptoms are relieved by ointment.  He stated that 
his symptoms come and go and that the skin problem that he 
had in service is "totally different" from the skin 
problems he had after service.  

During his 2003 skin examination, the veteran reported that 
he had not had his intermittent rash in over 3 months.  The 
examiner found that the veteran's skin examination was 
entirely normal except for pseudofolliculitis barbae.  Also, 
a December 2006 VA outpatient treatment record noted that the 
veteran had no rashes.  

In order to establish entitlement to service connection for a 
disability, it must be shown that the veteran has the claimed 
disability.  In this case, the preponderance of 


the evidence is against a finding that the veteran suffers 
from a skin disorder other than his service-connected 
pseudofolliculitis barbae.  Accordingly, the preponderance of 
the evidence is against the claim.  Without evidence showing 
that a disease or disability is present, service connection 
is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Disorder manifested by chronic pain in the elbows and knees, 
including as due to undiagnosed illness

The preponderance of the evidence is against the veteran's 
claim for service connection for chronic pain in the elbows 
and knees, to include as secondary to an undiagnosed illness.  
There are no service medical records that pertain to pain of 
the elbows or knees.  In addition, the veteran denied joint 
pain during his 1994 Gulf War examination, and he reported 
during his 1998 VA examination that his problems began "5 or 
6 years ago", in 1992 or 1993, after his separation from 
service.  In his Gulf War examination report he indicated 
that he "rarely or never" experienced pain in the joints or 
muscle weakness, and the examining physician noted that his 
extremities were within normal limits.  

The veteran filed a claim for service connection for "joint 
pain" in 1997.  During his 1998 VA examination, he reported 
occasional pain and stiffness in his elbows and knees that 
began 5 to 6 years previously.  X-rays of the elbows and 
knees were normal.  He was diagnosed with chronic pain in 
both elbows and both knees of uncertain etiology.

The preponderance of the evidence is against the veteran's 
claim for service connection for chronic pain in the elbows 
and knees as secondary to an undiagnosed illness.  Because, 
based on the evidence and the veteran's own admissions, the 
pain in the elbows and knees did not manifest until after 
service, the claimed disability must manifest to a degree of 
10 percent or more.  This requirement has not been met, 
however.  A 2003 VA examination report found a completely 
normal examination of the elbows and knees.  The diagnosis 
was pain in the knees with 


normal examination and X-rays and very minimal functional 
loss due to pain.  "Very minimal functional loss" with no 
objective, clinical evidence of disability in the medical 
record does not reach the level of a 10 percent rating for 
instability or limitation of motion of those joints or under 
any of the Diagnostic Codes pertaining to the knee or elbow 
(Diagnostic Codes 5205-5213 or 5256-5263).

Further, the only competent opinion on the medical question 
of whether the veteran's reports of knee and elbow pain is 
due to undiagnosed illness is negative.  The 2003 VA examiner 
specifically opined that the reported pain in the elbows and 
knees was not due to undiagnosed illness.

Service connection for chronic elbow and knee pain is also 
not warranted on a direct basis.  There is no evidence of 
incurrence in service.  In addition, the absence of treatment 
records pertaining to elbow or knee pain in the 16 years 
since his separation from service are more persuasive, 
probative, and reliable than his more recent assertions in 
support of a claim for monetary benefits, particularly in 
light of his lack of complaints during the 1994 Gulf War 
examination.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (absence of medical complaints for condition can 
be considered as a factor in resolving claim).  

Disorder manifested by paresthesias in the forearms and 
hands, including as due to undiagnosed illness

The preponderance of the evidence is against the veteran's 
claim for service connection for paresthesias in the forearms 
and hands, to include as secondary to an undiagnosed illness.  
There are no service medical records that pertain to 
paresthesias in the upper extremities.  During his 1994 Gulf 
War examination, he reported that his arms had intermittently 
been going to sleep for the last 3 years which was "usually 
positional."  The veteran did not claim neurological 
problems in his 1997 claim.  Rather, the issue was developed 
after his 1998 VA examination report diagnosed paresthesias 
of both arms and hands.  At that time, he reported that his 
problems began about 5 years ago, that the problem is 
intermittent, and that it lasts for a few seconds at a time 
and is relieved by relaxation.

The preponderance of the evidence is against the veteran's 
claim for service connection for paresthesias in the forearms 
and hands as secondary to an undiagnosed illness.  This is so 
because a known diagnosis has been associated with the 
veteran's complaints.  A 2003 VA spine examination noted that 
an examination in 2002 had included electrodiagnostic studies 
which showed early left ulnar neuropathy.  A December 2005 
report of electrodiagnostic testing revealed findings 
compatible with bilateral tardy ulnar nerve palsy.  

Service connection for paresthesias in the forearms and hands 
is also not warranted on a direct basis.  There is no 
evidence of incurrence in service.  In addition, the absence 
of significant treatment records pertaining to paresthesias 
in the forearms and hands in the 16 years since his 
separation from service are more persuasive, probative, and 
reliable than his more recent assertions in support of a 
claim for monetary benefits.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  

Duty to Notify and Duty to Assist

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 


claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
proper notice was provided in numerous letters issued in 2002 
and 2006.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and all available private treatment records 
identified by the appellant.  The veteran was provided an 
opportunity to set forth his or her contentions during the 
hearing before RO personnel.  The appellant was afforded VA 
medical examinations in 1998, 2003, and 2006.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained or where 
reasonable efforts have been made to obtain said evidence.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A claim for an initial disability rating in excess of 10 
percent for degenerative spondylosis and degenerative disc 
disease of the lumbar spine with history of low back pain and 
muscle spasms, prior to December 7, 2006, is denied.

A claim for an initial disability rating in excess of 20 
percent for degenerative spondylosis and degenerative disc 
disease of the lumbar spine with history of low back pain and 
muscle spasms, since December 7, 2006, is granted, to 40 
percent, subject to the laws and regulations governing the 
payment of monetary benefits.

A claim for an initial compensable disability rating for 
allergic rhinitis is granted, to 30 percent, subject to the 
laws and regulations governing the payment of monetary 
benefits.



Claims for service connection for a skin disorder other than 
pseudofolliculitis barbae; a disorder manifested by chronic 
pain in the elbows and knees, including as due to undiagnosed 
illness; and a disorder manifested by paresthesias in the 
forearms and hands, including as due to undiagnosed illness, 
are denied.


REMAND

Further development is warranted as certain action requested 
in the 2006 Board remand has not been performed in full.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

With regard to the spondylosis of C5-C6, the remand requested 
a VA examination with a medical opinion as to whether the 
veteran's spondylosis of C5-C6 is causally related to his 
period of active service.  The veteran gave a history of 
injury to the neck while in service in 1991.  The April 1991 
service separation examination had noted low back pain with 
radiation to the cervical region.  The VA examiner who 
performed the requested examination in March 2003 wrote that 
s/he was "unable" to give the opinion as to whether the 
spondylosis at C5-C6 was related to the military" and 
indicated that there was "no . . . documentation noted from 
the military." 

With regard to the thoracic claim, the remand requested a VA 
examiner to provide an opinion as to whether the veteran's 
complaint of chronic thoracic pain was attributable to any 
known diagnostic entity.  The 2003 VA examiner, while noting 
that the veteran was claiming service connection for thoracic 
pain, did not otherwise address thoracic pain in the report.

Entitlement to direct service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from 


a disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  This case has been 
previously remanded by the Board to determine whether there 
is a relationship to service, in the case of his cervical 
complaints, in order to satisfy the third legal requirement 
for service connection; that VA determine whether there is 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  As for the thoracic 
spine claim, entitlement to service connection for a 
disability due to an undiagnosed illness requires that the 
disability cannot be attributable to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.    

As the examiner did not provide the requested opinions as to 
the spondylosis of C5-C6 and thoracic spine claims, another 
medical opinion is necessary.  The March 2006 remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  The United States 
Court of Appeals for Veterans Claims has addressed this issue 
in Stegall v. West, 11 Vet. App. 268 (1998), wherein it 
states the where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  Compliance with the Board's earlier remand is 
required; these issues are not ready for appellate review and 
must be remanded for further development.  The Board regrets 
the additional delay that will inure to the veteran.  

With regard to the claim for entitlement to service 
connection for a disorder of the shoulders, the medical 
evidence has attributed the veteran's shoulder complaints to 
radiating pain from the cervical spondylosis.  See 2003 VA 
spine examination report.  Thus, as the claim for disability 
involving the shoulders is inextricably intertwined with the 
claim for service connection for cervical spondylosis, the 
shoulder issue is held in abeyance pending completion of the 
development discussed above.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1990).



Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination with a 
medical opinion from a VA physician which 
addresses whether it is at least as likely 
as not (i.e., probability of 50 percent or 
greater); that the current diagnosis of 
mild spondylosis at C5-6 is causally 
related to the period of active service.  
The claims folder and a copy of this 
remand must be made available to, and 
reviewed by, the examiner.  The physician 
should provide complete rationales for all 
conclusions reached.

2.  Schedule a VA examination with a 
medical opinion from a VA physician which 
addresses whether the veteran's chronic 
thoracic pain is attributable to any known 
diagnostic entity or entities.  All 
necessary testing should be performed.  
Examinations by appropriate specialists 
should be conducted with regard to any of 
the foregoing symptoms, or abnormal 
findings pertaining thereto, that cannot 
be attributed to a known clinical 
diagnosis.  The examiner(s) should 
consider that symptom-based "diagnoses," 
including, but not limited to, myalgia and 
arthralgia, are not considered known 
diagnostic entities for compensation 
purposes.  The final report of the 
examination(s) should set forth a list of 
diagnosed conditions, and a separate list 
of any symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  The claims 
folder and a copy of this remand must be 
made available to, and reviewed by, each 
examiner called upon to examine the 
veteran.  The physician should provide 
complete rationales for all conclusions 
reached.

3.  The RO should readjudicate the claims 
on appeal.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims since the 
issuance of the last SSOC.  The veteran 
and his representative should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


